Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142679                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  NELSON SUMPTER,                                                                                          Mary Beth Kelly
           Plaintiff-Appellant,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 142679
                                                                    COA: 301689
                                                                    Ionia CC: 10-K-028019-AH
  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the questions presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2011                        _________________________________________
           d0516                                                               Clerk